Appeal by defendants from an order of the Supreme Court at Special Term which denied, in part, their motion for an order striking out certain allegations of the complaint and also denied their motion for an order requiring plaintiffs to make certain allegations of said complaint more definite and certain and to require plaintiffs to separately state and number their causes of action. Upon the argument an amendment of paragraph “ 14 ” of the complaint was stipulated. Upon further stipulation, the order appealed from, to be deemed applicable to the complaint as so amended, is affirmed, without costs. Foster, P. J., Coon, Gibson, Herlihy and Reynolds, JJ., concur.